Exhibit 10.29
 
EMPLOYMENT AGREEMENT
 


EMPLOYMENT AGREEMENT (the “Agreement”) dated as of January 1, 2007 by and
between COOPER-STANDARD AUTOMOTIVE INC. (the “Company”) and Michael C. Verwilst
(the “Executive”).
 
WHEREAS, the Company desires to employ Executive on the terms set forth in this
Agreement and Executive desires to accept and continue such employment with the
Company under the terms of this Agreement.
 
NOW THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:
 
1.  Term of Employment. Subject to the provisions of Section 7 of this
Agreement, Executive shall be employed by the Company for a period commencing on
January 1, 2007 (the “Effective Date”) and ending on December 31, 2009 (the
“Employment Term”) on the terms and subject to the conditions set forth in this
Agreement; provided, however, that commencing with December 31, 2009 and on each
December 31 thereafter (each an “Extension Date”), the Employment Term shall be
automatically extended for an additional one-year period, unless the Company or
Executive provides the other party hereto 60 days prior written notice before
the next Extension Date that the Employment Term shall not be so extended.
 
2.  Position.
 
a.  During the Employment Term, Executive shall serve as the Company’s Vice
President, Strategic Planning & Business Development. In such positions,
Executive shall have such duties and authority as is customarily associated with
such positions at other privately held companies similar to the Company and
shall have such duties, consistent with Executive’s positions, as may be
assigned from time to time by the Chief Executive Officer of the Company (the
“CEO”) or the Board of Directors of the Company (the “Board”).
 
b.  During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of such
services either directly or indirectly, without the prior written consent of the
Board; provided that nothing herein shall preclude Executive, subject to the
prior approval of the Board, from accepting appointment to or continue to serve
on any board of directors or trustees of any business corporation or any
charitable organization; provided in each case, and in the aggregate, that such
activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with Section 8.
 
3.  Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $300,000, payable in regular installments in
accordance with the Company’s usual payroll practices. Executive shall be
entitled to such increases in Executive’s base salary, if any, as may be
determined from time to time by the compensation committee of the Board, based
upon the recommendation of the CEO.
 

--------------------------------------------------------------------------------



 
Executive’s annual base salary, as in effect from time to time, is hereinafter
referred to as the “Base Salary.”
 
4.  Bonus Incentives. During the Employment Term, Executive shall be entitled to
participate in such annual and/or long-term cash incentive plans and programs of
the Company as are generally provided to the Company’s other senior executives.
 
5.  Employee Benefits. During the Employment Term, Executive shall be entitled
to participate in the Company’s employee benefit plans (other than annual bonus
and long-term incentive programs, which are addressed in Section 4) as in effect
from time to time (collectively “Employee Benefits”), on the same basis as those
benefits are generally made available to other senior executives of the Company;
provided that the Company may reduce such level of benefits to the extent such
reduction applies to at least half of the senior executives of the Company.
 
6.  Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with Company policies.
 
7.  Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least 60 days advance written
notice of any resignation of Executive’s employment. Notwithstanding any other
provision of this Agreement, the provisions of this Section 7 shall exclusively
govern Executive’s rights upon termination of employment with the Company and
its affiliates.
 
a.  By the Company For Cause or By Executive’s Resignation Without Good Reason.
 
(i)  The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined in Section 7(a)(ii) and shall terminate
automatically upon Executive’s resignation without Good Reason (as defined in
Section 7(c)); provided that Executive will be required to give the Company at
least 60 days advance written notice of a resignation without Good Reason.
 
(ii)  For purposes of this Agreement, “Cause” shall mean any of: (I) the
Executive’s willful failure to perform duties or directives which is not cured
following written notice, (II) the Executive’s commission of a (x) felony or (y)
crime involving moral turpitude, (III) the Executive’s willful malfeasance or
misconduct which is demonstrably injurious to the Company or its affiliates, or
(IV) material breach by the Executive of the restrictive covenants, including,
without limitation, Sections 8 and 9 hereof and any non-compete,
non-solicitation or confidentiality provisions to which the Executive is bound.
 
(iii)  If, during the Employment Term, Executive’s employment is terminated by
the Company for Cause or Executive resigns without Good Reason, Executive shall
be entitled to receive:
 

2

--------------------------------------------------------------------------------



 
(A)  the Base Salary accrued but not paid through the date of termination;
 
(B)  any annual and/or long-term bonus earned but unpaid as of the date of
termination for any previously completed fiscal year or performance period;
 
(C)  reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the date of Executive’s
termination; and
 
(D)  such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company (the amounts described in clauses (A)
through (D) hereof being referred to as the “Accrued Rights”).
 
Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.
 
b.  Disability or Death.
 
(i)  The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive’s duties (such incapacity is
hereinafter referred to as “Disability”). Any question as to the existence of
the Disability of Executive as to which Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of the
Agreement.
 
(ii)  Upon termination of Executive’s employment hereunder during the Employment
Term for either Disability or death, Executive, Executive’s estate or
Executive’s beneficiaries under the terms of any benefit plan (as the case may
be) shall be entitled to receive:
 
(A)  the Accrued Rights; and
 
(B)  a pro rata portion of any Annual Bonus, if any, that Executive would have
been entitled to receive pursuant to Section 4 hereof in such year based upon
the percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable had Executive’s employment not terminated.
 

3

--------------------------------------------------------------------------------



 
Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.
 
c.  By the Company Without Cause or Resignation by Executive for Good Reason.
 
(i)  The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive’s resignation for Good Reason.
 
(ii)  For purposes of this Agreement,
 
(A)  “Good Reason” shall mean any of: (i) a substantial diminution in
Executive’s position or duties; adverse change in reporting lines; or assignment
of duties materially inconsistent with Executive’s position; (ii) any reduction
in Executive’s Base Salary or Annual Bonus opportunity; (iii) any reduction in
Executive’s long-term cash incentive compensation opportunities, other than
reductions generally affecting other senior executives participating in the
applicable long-term incentive compensation programs or arrangements; (iv) the
failure of the Company to pay Executive any compensation or benefits when due
hereunder; (v) relocation of Executive’s principal place of work in excess of
fifty (50) miles from Executive’s current principal place of work; or (vi) any
material breach by the Company of the terms of the Agreement; provided that none
of the events described in this Section 7(c)(ii)(A) shall constitute Good Reason
unless the Company fails to cure such event within 10 calendar days after
receipt from Executive of written notice of the event which constitutes Good
Reason.
 
(B)  “Change of Control” shall mean the occurrence of any of the following
events after the Effective Date: (i) the sale or disposition, in one or a series
of related transactions, of all or substantially all of the assets of
Cooper-Standard Holdings Inc. (“CSA”) to any “person” or “group” (as such terms
are defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) other than
Permitted Holders or (ii) any person or group, other than Permitted Holders, is
or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of greater than or equal to 50% of the
total voting power of the voting stock of CSA, including by way of merger,
consolidation or otherwise, except where one or more of Cypress Merchant Banking
Partners II L.P., Cypress Merchant Banking II C.V., 55th Street Partners II
L.P., Cypress Side-By-Side LLC, GS Capital Partners 2000, L.P., GS Capital
Partners 2000 Offshore, L.P., GS Capital Partners 2000 GmbH & Co. Beteiligungs
KG, GS Capital Partners 2000 Employee Fund, L.P. and Goldman Sachs Direct
Investment Fund 2000, L.P. (collectively, the “Sponsors”) and/or their
respective affiliates, immediately following such merger, consolidation or other
transaction, continue to have the ability to designate or elect a majority of
the Board of Directors of CSA (or the board of directors of the resulting entity
or its parent company). For purposes of this Agreement, “Permitted Holder” shall
mean, as of the date of determination, any and all of (x) an employee benefit
plan
 

4

--------------------------------------------------------------------------------



 
 (or trust forming a part thereof) maintained by (A) the Company or its
affiliate or (B) any corporation or other person of which a majority of its
voting power of its voting equity securities or equity interest is owned,
directly or indirectly, by the Company or its affiliate and (y) the Sponsors and
any of their respective affiliates. Notwithstanding that a transaction or series
of transactions does not constitute a Change of Control, with respect to
Executive it shall be deemed to be a Change of Control for purposes of
Executive’s entitlement’s hereunder if clause (i), above, is satisfied in
respect of the business or division in which Executive is principally engaged.
For the avoidance of doubt, a Change of Control pursuant to the immediately
preceding sentence shall not apply to Executive if his employment is not
primarily with and for the business or division that is sold.
 
(iii)  If during the Employment Term Executive’s employment is terminated by the
Company without Cause (other than by reason of death or Disability) or Executive
resigns for Good Reason, Executive shall be entitled to receive, subject to
Executive’s execution (without subsequent revocation) of a release of claims
substantially in the form of Exhibit A (the “Release”):
 
(A)  Termination Prior to a Change of Control. If such termination of employment
occurs prior to a Change of Control, then:
 

(i)
the Accrued Rights;

 

(ii)
a pro rata portion of any Annual Bonus, if any, that Executive would have been
entitled to receive pursuant to Section 4 hereof in respect of such year based
upon the percentage of the fiscal year that shall have elapsed through the date
of Executive’s termination of employment, payable when such Annual Bonus would
have otherwise been payable had Executive’s employment not terminated;

 

(iii)
subject to Section 11.k., a single lump sum cash payment within five (5) days
following the expiration of such revocation period provided for in the Release
equal to one (1) times the sum of Executive’s (i) Base Salary plus (ii) Target
Annual Bonus for the year prior to such termination of employment;

 

(iv)
subject to Section 11.k., a single lump sum cash payment within five (5) days
following the expiration of such revocation period provided for in the Release
equal to the actuarial equivalent (determined using all of the same mortality,
interest rate and other methods and assumptions as are used from time to time to
determine “actuarial equivalence” for lump sum benefits under the applicable
Retirement Plan (as defined below)) of the excess of (A) the retirement pension
(determined as a straight life annuity commencing at age sixty-five (65) or the
first of the month following the Executive’s termination of employment,
whichever

 

5

--------------------------------------------------------------------------------



 
is later) which Executive would have accrued under the terms of any tax
qualified defined benefit plan or scheme and nonqualified supplementary defined
benefit plan sponsored by the Company in which Executive participates (the
“Retirement Plans”), determined as if the Executive had accumulated (after the
date of termination) twelve (12) additional months of service credit thereunder
and had pensionable compensation equal to the pensionable compensation (as
determined pursuant to the terms of the Retirement Plans) paid to the Executive
for the calendar year immediately preceding the year in which such termination
of employment occurs, over (B) the retirement pension (determined as a straight
life annuity commencing at age sixty-five (65) or the first of the month
following the Executive’s termination of employment, whichever is later) which
Executive had then accrued pursuant to the provisions of such Retirement Plans;
and
 

(v)
for twenty-four (24) months following his date of termination, the Company shall
arrange to provide Executive with life (for the Executive only, excluding spouse
or dependent life insurance) and health insurance benefits on the same basis
applicable to active employees of the Company, provided the Executive remits to
the Company on a timely basis the monthly active employee premiums owed for such
coverage; and provided that if the Company is unable to continue Executive’s
life insurance coverage under the Company’s group policy, the Company shall pay
for Executive’s conversion policy for such period. Benefits otherwise receivable
by Executive pursuant to this Subsection (v) shall become secondary to
comparable benefits that are actually received by Executive during the remainder
of such period following his termination, and any such benefits actually
received by Executive shall be reported to the Company. The continued health
insurance benefits hereunder shall count as COBRA continuation coverage.

 
(B)  Termination Following a Change of Control. If such termination of
employment occurs following a Change of Control, the Accrued Rights, but without
further payments or benefits hereunder, however, Executive shall be entitled
(albeit without duplication of amounts payable in respect of the Accrued Rights)
to be covered by the Company’s Change of Control Severance Pay Plan,
substantially in the form of Exhibit B (the “Change of Control Severance Plan”).
 
Notwithstanding the foregoing, the aggregate amounts payable to Executive
pursuant to this Section 7(c)(iii) shall be reduced by the present value of any
other cash severance or termination benefits payable to Executive under any
other plans, programs or arrangements of the Company or its affiliates
including, without limitation, under the Change of Control Severance Plan.
Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
 

6

--------------------------------------------------------------------------------



 
resignation for Good Reason, except as set forth in this Section 7(c), Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.
 
d.  Expiration of Employment Term. In the event either party elects not to
extend the Employment Term pursuant to Section 1, unless Executive’s employment
is earlier terminated pursuant to paragraphs (a), (b) or (c) of this Section 7,
Executive’s termination of employment hereunder shall be deemed to occur on the
close of business on the day immediately preceding the next scheduled Extension
Date, and upon such deemed termination of Executive’s employment hereunder:
 
(i)  if Executive has elected not to extend the Employment Term, Executive shall
be entitled to receive only the Accrued Rights; or
 
(ii)  if the Company has elected not to extend the Employment Term (for other
than Cause), Executive shall be entitled to receive the amounts and
considerations provided for in Section 7 c. as if Executive’s employment had
been terminated by the Company without Cause (other than by reason of
Executive’s death or Disability) or by Executive’s resignation for Good Reason
immediately prior to the expiration of the Employment Term; provided that:
 
(A)  the amounts and considerations provided for in Section 7 c. shall not be
paid or begin to be paid until the Executive’s actual separation from the
Company and its affiliates (within the meaning of Code Section 409A);
 
(B)  if the date of Executive’s actual separation from the Company is on or
after his 65th birthday, Executive shall be entitled to receive only the Accrued
Rights.
 
Following such deemed termination of Executive’s employment hereunder as a
result of either party’s election not to extend the Employment Term, except as
set forth in this Section 7 d., Executive shall have no further rights to any
compensation or any other benefits under this Agreement.
 
e.  Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 11(h) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.
 
f.  Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any committees thereof) and the
Board of Directors (and any committees thereof) of any of the Company’s
affiliates.
 

7

--------------------------------------------------------------------------------



 
8.  Non-Competition.
 
a.  Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:
 
(i)  During the Executive’s employment with the Company and for a period of one
year following the date Executive ceases to be employed by the Company and its
affiliates, Executive will not:
 
(A)  engage in any Competitive Activity (as defined in Section 8(b)); or
 
(B)  induce or attempt to induce customers, business relations or accounts of
the Company or any of its affiliates to relinquish their contracts or
relationships with the Company or any its affiliates; or
 
(C)  solicit, entice, assist or induce other employees, agents or independent
contractors to leave the employ of the Company or any of its affiliates or to
terminate their engagements with the Company and/or any of its affiliates or
assist any competitors of the Company or any of its affiliates in securing the
services of such employees, agents or independent contractors.
 
b.  Definitions. For purposes of this Agreement, “Competitive Activity” means
Executive’s participation, without the written consent of any one of the Chief
Executive Officer, or Chief Operating Officer (except where Executive holds any
of such positions, in which case the Board shall be required to provide such
written consent), if any, of the Company, in the management of any business
enterprise if such enterprise engages in substantial and direct competition with
the Company or any of its affiliates and such enterprise’s sales of any product
or service competitive with any product or service of the Company or any of its
affiliates amounted to 5% of such enterprise’s net sales for its most recently
completed fiscal year and if the Company’s net sales of said product or service
amounted to 5% of, as applicable, the Company’s or its affiliate’s net sales for
its most recently completed fiscal year. “Competitive Activity” will not include
(i) the mere ownership of 5% or more of securities in any such enterprise and
the exercise of rights appurtenant thereto or (ii) participation in the
management of any such enterprise other than in connection with the competitive
operations of such enterprise.
 
9.  Confidentiality; Intellectual Property.
 
a.  Confidentiality.
 
(i)  Executive acknowledges and agrees that in the performance of his duties as
an employee of the Company or an affiliate thereof, he was and will continue to
be brought into frequent contact with, had and will continue to have access to,
and became and will continue to become informed of confidential and proprietary
information of the Company and its affiliates and/or information which is a
trade secret of the Company and/or its affiliates (collectively, “Confidential
Information”), as more fully described in Subsection (ii) of this Section.
Executive acknowledges and agrees that the Confidential Information of the
Company and its affiliates gained by Executive during his association with the
Company and its affiliates was, is and will be developed by and/or for the
Company and its affiliates through substantial
 

8

--------------------------------------------------------------------------------



 
expenditure of time, effort and money and constitutes valuable and unique
property of the Company and its affiliates.
 
(ii)  The Executive will keep in strict confidence, and will not, directly or
indirectly, at any time, disclose, furnish, disseminate, make available, use or
suffer to be used in any manner any Confidential Information of the Company or
its affiliates without limitation as to when or how Executive may have acquired
such Confidential Information (subject to subsection (iv)). Executive
specifically acknowledges that Confidential Information includes any and all
information, whether reduced to writing (or in a form from which information can
be obtained, translated, or derived into reasonably usable form), or maintained
in the mind or memory of Executive and whether compiled or created by the
Company or its affiliates, which derives independent economic value from not
being readily known to or ascertainable by proper means by others who can obtain
economic value from the disclosure or use of such information, that reasonable
efforts have been put forth by the Company and its affiliates to maintain the
secrecy of Confidential Information, that such Confidential Information is and
will remain the sole property of the Company and its affiliates, and that any
retention (in tangible form) or use by Executive of Confidential Information not
in the good faith performance of his duties in the best interest of the Company
or, in any case, after the termination of Executive’s employment with and
services for the Company and its affiliates shall constitute a misappropriation
of the Company’s Confidential Information.
 
(iii)  The Executive further agrees that he shall return, within ten (10) days
of the effective date of his termination as an employee of the Company and its
affiliates, in good condition, all property of the Company and its affiliates
then in Executive’s possession, including, without limitation, whether in hard
copy or in any other media (i) property, documents and/or all other materials
(including copies, reproductions, summaries and/or analyses) which constitute,
refer or relate to Confidential Information of the Company or its affiliates,
(ii) keys to property of the Company or its affiliates, (iii) files and (iv)
blueprints or other drawings.
 
(iv)  Executive further acknowledges and agrees that his obligation of
confidentiality shall survive until and unless such Confidential Information of
the Company or its affiliates shall have become, through no fault of Executive,
generally known to the industry or Executive is required by law (after providing
the Company with notice and opportunity to contest such requirement) to make
disclosure. Executive’s obligations under this Section are in addition to, and
not in limitation or preemption of, all other obligations of confidentiality
which Executive may have to the Company and its affiliates under general legal
or equitable principles or statutes.
 
b.  Intellectual Property.
 
(i)  If Executive has created, invented or contributed to any works of
authorship, inventions, software, databases, systems or other intellectual
property, materials, documents or other work product (“Works”) prior to
Executive’s employment, that are relevant to or implicated by such employment
(“Prior Works”), Executive hereby agrees not to seek royalties or other
compensation from the Company, and not to assert any infringement or similar
claim against the Company, for the Company’s use of such Prior Works.
 

9

--------------------------------------------------------------------------------



 
(ii)  If Executive creates, invents or contributes to any Works at any time
during Executive’s employment and within the scope of such employment and/or
with the use of any Company resources (“Company Works”), Executive hereby
assigns and shall assign all rights and intellectual property rights therein to
the Company to the extent ownership of any such rights does not vest originally
in the Company.
 
10.  Specific Performance/Survival. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 8 or 9 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
In the event the Company wrongfully ceases making payments and providing
benefits in accordance with the prior sentence, Executive shall be entitled to
recover reasonable attorney fees, incurred in recovering such payments or
benefits. The provisions of Section 8, 9 and 10 shall survive the termination of
this Agreement.
 
11.  Miscellaneous.
 
a.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan, without regard to conflicts
of laws principles thereof.
 
b.  Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company. There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.
 
c.  No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
 
d.  Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
 
e.  Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an affiliate, and shall
be assigned by the Company to a person or entity which is a successor in
 

10

--------------------------------------------------------------------------------



 
interest to substantially all of the business operations of the Company. Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such affiliate or successor person or
entity.
 
f.  Set Off; No Mitigation. The Company’s obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by Executive to
the Company or its affiliates. However, Executive shall not be required to
mitigate the amount of any payment provided for pursuant to this Agreement by
seeking other employment or otherwise.
 
g.  Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
 
h.  Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
 
If to the Company:
 
Cooper-Standard Automotive Inc.
39550 Orchard Hill Place Drive
Novi, MI 48375
Phone: 248-596-5900
Attention: Chief Executive Officer


If to Executive:
 
To the most recent address of Executive set forth in the personnel records of
the Company.
 
i.  Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.
 
j.  Prior Agreements. This Agreement supercedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates. For the avoidance of doubt,
this Agreement shall not supercede the Change of Control Severance Plan and any
equity-based awards granted to the Executive pursuant to the 2004 CSA
Acquisition Corp. Stock Incentive Plan.
 

11

--------------------------------------------------------------------------------



 
k.  Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
Company and its affiliates, Executive is a “specified employee” as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such amounts or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the date that is six months
following Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code) and (ii) if any
other payments of money or other benefits due to Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Board, that does not cause such an
accelerated or additional tax. The Executive will be considered to have
terminated employment hereunder for purposes of receiving payments subject to
Code Section 409A only if his termination of employment constitutes a
“separation from service” within the meaning of Code Section 409A.
 
l.  Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder. This provision shall survive any termination of this Agreement.
 
m.  Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
 
n.  Survival. The provisions of Sections 7 d., 8, 9, 10 and 11 of this Agreement
shall survive any termination of this Agreement or Executive’s termination of
employment hereunder
 
o.  Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
 

12

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
COOPER-STANDARD AUTOMOTIVE INC.
 
EXECUTIVE
     
/s/ James S. McElya
 
/s/ Michael C. Verwilst
     
By: James S. McElya
Title: Chairman and Chief Executive Officer
 
Name: Michael C. Verwilst

 

13

--------------------------------------------------------------------------------



 

EXHIBIT A
 
COOPER-STANDARD AUTOMOTIVE INC.


Form of Release


WHEREAS, ________________ (the “Executive”) employment has been terminated in
accordance with Section 7(c) of the Employment Agreement dated as of
________________ between Cooper-Standard Automotive Inc. (“Cooper”) and the
Executive (the “Employment Agreement”); and
 
WHEREAS, the Executive is required to sign this Release in order to receive the
severance and termination benefits described in Section 7(c) of the Employment
Agreement.
 
NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Executive agrees
as follows:
 
1.  This Release is effective on the date hereof and will continue in effect as
provided herein.
 
2.  In consideration of the payments to be made and the benefits to be received
by the Executive pursuant to the Employment Agreement, which the Executive
acknowledges are in addition to payments and benefits which the Executive would
be entitled to receive absent the Employment Agreement, the Executive, for
himself and his dependents, successors, assigns, heirs, executors and
administrators (and his and their legal representatives of every kind), hereby
releases, dismisses, remises and forever discharges Cooper, its predecessors,
parents, subsidiaries, divisions, related or affiliated companies, officers,
directors, stockholders, members, employees, heirs, successors, assigns,
representatives, agents and counsel (the “Company”) from any and all
arbitrations, claims, including claims for attorney’s fees, demands, damages,
suits, proceedings, actions and/or causes of action of any kind and every
description, whether known or unknown, which Executive now has or may have had
for, upon, or by reason of any cause whatsoever (“claims”), against the Company,
including but not limited to:
 
(a)  any and all claims arising out of or relating to Executive’s employment by
or service with the Company and his termination from the Company;
 
(b)  any and all claims of discrimination, including but not limited to claims
of discrimination on the basis of sex, race, age, national origin, marital
status, religion or handicap, including, specifically, but without limiting the
generality of the foregoing, any claims under the Age Discrimination in
Employment Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, The Elliott-Larsen Civil Rights
Act, the Michigan Handicappers’ Civil Rights Act, the Michigan Wage Payment Act
(MCLA Section 408.471), the Polygraph Protection Act of 1981, the Michigan
Whistleblower’s Protection Act (MCLA Section 15.361), the common law of the
State of Michigan, and any other applicable state statutes and regulations; and
 

14

--------------------------------------------------------------------------------



 
provided, however that the foregoing shall not apply to claims to enforce rights
that Executive may have as of the date hereof or in the future under any of
Cooper’s health, welfare, retirement, pension or incentive plans, under any
indemnification agreement between the Executive and Cooper, under Cooper’s
indemnification by-laws, under the directors’ and officers’ liability coverage
maintained by Cooper, under the applicable provisions of the Delaware General
Corporation Law, or that Executive may have in the future under the Employment
Agreement or under this Release.
 
(c)  any and all claims of wrongful or unjust discharge or breach of any
contract or promise, express or implied.
 
3.  Executive understands and acknowledges that the Company does not admit any
violation of law, liability or invasion of any of his rights and that any such
violation, liability or invasion is expressly denied. The consideration provided
for this Release is made for the purpose of settling and extinguishing all
claims and rights (and every other similar or dissimilar matter) that Executive
ever had or now may have against the Company to the extent provided in this
Release. Executive further agrees and acknowledges that no representations,
promises or inducements have been made by the Company other than as appear in
the Employment Agreement.
 
4.  Executive further agrees and acknowledges that:
 
(a)  The release provided for herein releases claims to and including the date
of this Release;
 
(b)   Executive has been advised by the Company to consult with legal counsel
prior to executing this Release, has had an opportunity to consult with and to
be advised by legal counsel of his choice, fully understands the terms of this
Release, and enters into this Release freely, voluntarily and intending to be
bound;
 
(c)  Executive has been given a period of 21 days to review and consider the
terms of this Release, prior to its execution and that he may use as much of the
21 day period as he desires; and
 
(d)  Executive may, within 7 days after execution, revoke this Release.
Revocation shall be made by delivering a written notice of revocation to the
General Counsel at Cooper. For such revocation to be effective, written notice
must be actually received by the General Counsel at Cooper no later than the
close of business on the 7th day after Executive executes this Release. If
Executive does exercise his right to revoke this Release, all of the terms and
conditions of the Release shall be of no force and effect and Cooper shall not
have any obligation to make payments or provide benefits to Executive as set
forth in the Employment Agreement.
 
5.  Executive agrees that he will never file a lawsuit or other complaint
asserting any claim that is released in this Release.
 

15

--------------------------------------------------------------------------------



6.  Executive waives and releases any claim that he has or may have to
reemployment after the date of this Release.
 
IN WITNESS WHEREOF, the Executive has executed and delivered this release on the
date set forth below.
 
Dated:
         
[Name]
Executive

 

16

--------------------------------------------------------------------------------